

EXHIBIT 10.4
 
 

 
DELTA FINANCIAL CORPORATION
2005 SENIOR EXECUTIVE BONUS PLAN
 
SECTION 1
ESTABLISHMENT AND PURPOSE
 
 
1.1     Purpose. Delta Financial Corporation hereby establishes the Delta
Financial Corporation 2005 Senior Executive Bonus Plan (the “Plan”). The Plan is
intended to increase stockholder value and the success of the Company by
motivating key executives (a) to perform to the best of their abilities, and (b)
to achieve the Company’s objectives. The Plan’s goals are to be achieved by
providing such executives with incentive awards based on the achievement of
goals relating to performance of the Company and its individual business units.
The Plan is intended to qualify as performance-based compensation under Code
Section 162(m).
 
1.2     Effective Date. The Plan shall be effective upon its adoption by the
Board, subject to approval by stockholders of the Company at the 2005 Annual
Meeting. As long as the Plan remains in effect, it shall be resubmitted to
stockholders as necessary to enable the Plan to continue to qualify as
performance-based compensation under Code Section 162(m).
 
 
SECTION 2
DEFINITIONS
 
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
 
2.1     “Actual Award” means as to any Plan Year, the actual award (if any)
payable to a Participant for the Plan Year. The Actual Award is determined by
the Payout Formula for the Plan Year, subject to the Committee’s authority under
Section 3.5 to reduce the award otherwise determined by the Payout Formula.
 
2.2     “Base Salary” means as to any Plan Year, 100% of the Participant’s
annualized salary rate on the last day of the Plan Year. Such Base Salary shall
be before both (a) deductions for taxes or benefits, and (b) deferrals of
compensation pursuant to Company-sponsored plans.
 
2.3     “Beneficiary” shall mean the person(s) or entity(ies) designated to
receive payment of an Actual Award in the event of a Participant’s death in
accordance with Section 4.5 of the Plan. The Beneficiary designation shall be
effective when it is submitted in writing to and acknowledged by the Committee
during the Participant’s lifetime on the Beneficiary Designation form provided
in Appendix A of the Plan. The submission of a new Beneficiary Designation form
shall cancel all prior Beneficiary Designations.
 
2.4     “Board” means the Company’s Board of Directors.
 
1

--------------------------------------------------------------------------------


 
2.5     “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific Section of the Code shall include such Section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
or regulation amending, supplementing or superseding such Section or regulation.
 
2.6     “Committee” means the committee appointed by the Board to administer the
Plan. The Committee shall consist of no fewer than two members of the Board. The
members of the Committee shall be appointed by, and serve at the pleasure of,
the Board. Each member of the Committee shall qualify as an “outside director”
under Code Section 162(m).
 
2.7     “Company” means Delta Financial Corporation, a Delaware corporation.
 
2.8     “Determination Date” means as to any Plan Year, (a) the first day of the
Plan Year, or (b) if later, the latest date possible which will not jeopardize
the Plan’s qualification as performance-based compensation under Code Section
162(m).
 

2.9     “Disability” means a permanent and total disability determined in
accordance with uniform and nondiscriminatory standards adopted by the Committee
from time to time.
 
2.10     “Maximum Award” means as to any Participant for any Plan Year, five
million ($5,000,000) dollars. The Maximum Award is the maximum amount which may
be paid to a Participant for any Plan Year.
 
2.11     “Participant” means as to any Plan Year, an officer of the Company who
has been selected by the Committee for participation in the Plan for that Plan
Year.
 
2.12     “Payout Formula” means as to any Plan Year, the formula or payout
matrix established by the Committee pursuant to Section 3.4, below, in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.
 
2.13     “Performance Goals” means the goal(s) (or combined goal(s)) determined
by the Committee (in its discretion) to be applicable to a Participant for a
Plan Year. As determined by the Committee, the Performance Goals applicable to
each Participant shall provide for a targeted level or levels of achievement
using one or more of the following measures: (a) increase in share price, (b)
earnings per share, (c) total stockholder return, (d) operating margin, (e)
gross margin, (f) return on equity, (g) return on assets, (h) return on
investment, (i) operating income, (j) net operating income, (k) pre-tax income,
(l) cash flow, (m) revenue, (n) expenses, (o) earnings before interest, taxes
and depreciation, (p) economic value added, (q) market share, (r) cost to
originate loans, (s) loan quality, (t) loan origination, (u) corporate overhead
costs, (v) loan delinquency rates, (w) liquidity management, (x) loan losses,
(y) net interest income, (z) net interest income margin, (aa) return on capital
invested, (bb) stockholders’ equity, (cc) income (before income tax expense).
The Performance Goals may be applicable to the Company and/or any of its
subsidiaries or individual business units and may differ from Participant to
Participant.
 
 
2

--------------------------------------------------------------------------------


2.14     “Plan Year” means the fiscal year of the Company beginning in 2005 and
each succeeding fiscal year of the Company.
 

2.15     “Target Award” means the target award payable under the Plan to a
Participant for the Plan Year, expressed as a percentage of his or her Base
Salary or an amount, as determined by the Committee in accordance with Section
3.3.
 
 
SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
 
 
3.1     Selection of Participants. On or prior to the Determination Date, the
Committee, in its sole discretion, shall select the officers of the Company who
shall be Participants for the Plan Year. In selecting Participants, the
Committee shall choose officers who are likely to have a significant impact on
the performance of the Company. Participation in the Plan is in the sole
discretion of the Committee, and on a Plan Year by Plan Year basis. Accordingly,
an officer who is a Participant for a given Plan Year in no way is guaranteed or
assured of being selected for participation in any subsequent Plan Year or
Years.
 
3.2     Determination of Performance Goals. On or prior to the Determination
Date, the Committee, in its sole discretion, shall establish the Performance
Goals for each Participant for the Plan Year. Such Performance Goals shall be
set forth in writing.
 
3.3     Determination of Target Awards. On or prior to the Determination Date,
the Committee, in its sole discretion, shall establish a Target Award for each
Participant. Each Participant’s Target Award shall be determined by the
Committee in its sole discretion, and each Target Award shall be set forth in
writing.
 
3.4     Determination of Payout Formula or Formulae. On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award (if any)
payable to each Participant. Each Payout Formula shall (a) be in writing, (b) be
based on a comparison of actual performance to the Performance Goals, (c)
provide for the payment of a Participant’s Target Award if the Performance Goals
for the Plan Year are achieved, and (d) provide for an Actual Award greater than
or less than the Participant's Target Award, depending upon the extent to which
actual performance exceeds or falls below the Performance Goals. Notwithstanding
the preceding, no participant’s Actual Award under the Plan may exceed the
Maximum Award.
 
3.5     Determination of Actual Awards. After the end of each Plan Year, the
Committee shall certify in writing the extent to which the Performance Goals
applicable to each Participant for the Plan Year were achieved or exceeded. The
Actual Award for each Participant shall be determined by applying the Payout
Formula to the level of actual performance which has been certified by the
Committee. Notwithstanding any contrary provision of the Plan, (a) the
Committee, in its sole discretion, may eliminate or reduce the Actual Award
payable to any Participant below that which otherwise would be payable under the
Payout Formula, (b) if a Participant terminates employment with the Company
prior to the date the Actual Award for the Plan Year is paid, the Committee
shall reduce his or her Actual Award proportionately based on the date of
termination (and subject to further reduction or elimination under clause (a) of
this sentence).
 
3

--------------------------------------------------------------------------------


 
SECTION 4
PAYMENT OF AWARDS
 
 
4.1     Right to Receive Payment. Each Actual Award that may become payable
under the Plan shall be paid solely from the general assets of the Company.
Nothing in this Plan shall be construed to create a trust or to establish or
evidence any Participant’s claim of any right other than as an unsecured general
creditor with respect to any payment to which he or she may be entitled.
 
4.2     Timing of Payment. Payment of each Actual Award shall be made within two
and one-half months after the Committee determines the amount of the Actual
Award (if any) under Section 3.5.
 
4.3     Form of Payment. Each Actual Award normally shall be paid in cash (or
its equivalent) in a single lump sum. However, the Committee, in its sole
discretion, may declare any Actual Award, in whole or in part, payable in the
form of a restricted stock bonus granted under the Company’s 2005 Stock
Incentive Plan or successor equity compensation plan. The number of shares
granted shall be determined by dividing the cash amount of the Actual Award by
the fair market value of a share of Company common stock on the date that the
cash payment otherwise would have been made. For this purpose, “fair market
value” shall be defined as provided in the Company’s 2005 Stock Incentive Plan
or successor equity compensation plan.
 
4.4     Other Deferral of Actual Awards. The Committee may establish one or more
programs under the Plan to permit selected Participants the opportunity to elect
to defer receipt of Actual Awards. The Committee may establish the election
procedures, the timing of such elections, the mechanisms for payments of, and
accrual of interest or other earnings, if any, on amounts so deferred, and such
other terms, conditions, rules and procedures that the Committee deems advisable
for the administration of any such deferral program.
 
4.5     Payment in the Event of Death. If a Participant dies prior to the
payment of an Actual Award earned by him or her for a Plan Year, the Actual
Award shall be paid to the Participant’s Beneficiary. If a Participant fails to
designate a Beneficiary or if each person designated as a Beneficiary
predeceases the Participant or dies prior to distribution of the Participant’s
benefits, then the Committee shall direct the distribution of such benefits to
the Participant’s estate.
 
 
SECTION 5
ADMINISTRATION
 
 
5.1     Committee is the Administrator. The Plan shall be administered by the
Committee.
 
4

--------------------------------------------------------------------------------


5.2     Committee Authority. The Committee shall have all discretion and
authority necessary or appropriate to administer the Plan and to interpret the
provisions of the Plan, consistent with qualification of the Plan as
performance-based compensation under Code Section 162(m). Any determination,
decision or action of the Committee in connection with the construction,
interpretation, administration or application of the Plan shall be final,
conclusive, and binding upon all persons, and shall be given the maximum
deference permitted by law.
 
5.3     Tax Withholding. The Company shall withhold all applicable taxes from
any payment, including any non-U.S., federal, state, and local taxes.
 
 
SECTION 6
GENERAL PROVISION
 
 
6.1     Nonassignability. A Participant shall have no right to assign or
transfer any interest under this Plan.
 
6.2     No Effect on Employment. The establishment and subsequent operation of
the Plan, including eligibility as a Participant, shall not be construed as
conferring any legal or other rights upon any Participant for the continuation
of his or her employment for any Plan Year or any other period. Generally,
employment with the Company is on an at will basis only. Except as may be
provided in an employment contract with the Participant, the Company expressly
reserves the right, which may be exercised at any time during a Plan Year, to
terminate any individual’s employment without cause and without regard to the
effect such termination might have upon the Participant’s receipt of an Actual
Award under the Plan.
 
6.3     No Individual Liability. In addition to such other rights of
indemnification as they may have as members of the Board or as officers or
employees of the Company, members of the Board and any officers or employees of
the Company to whom authority to act for the Board, the Committee or the Company
is delegated shall be defended and indemnified by the Company to the extent
permitted by law on an after-tax basis against all reasonable expenses,
including attorneys’ fees, actually and necessarily incurred in connection with
the defense of any claim, investigation, action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan and against all amounts paid by them in settlement thereof (provided such
settlement is approved by the Company) or paid by them in satisfaction of a
judgment in any such claim, investigation, action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such claim,
investigation, action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct; provided, however, that within
thirty (30) days after the institution of such claim, investigation, action,
suit or proceeding, such person shall offer to the Company, in writing, the
opportunity at the Company’s expense to defend the same.
 
6.4     Severability; Governing Law. If any provision of the Plan is found to be
invalid or unenforceable, such provision shall not affect the other provisions
of the Plan, and the Plan shall be construed in all respects as if such invalid
provision has been omitted. The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of New York.
 
 
5

--------------------------------------------------------------------------------


6.5     Affiliates of the Company. Requirements referring to employment with the
Company or payment of awards may, in the Committee’s discretion, be performed
through the Company or any affiliate of the Company.
 
 
SECTION 7
AMENDMENT AND TERMINATION
 
 
7.1     Amendment and Termination. The Board may amend or terminate the Plan at
any time and for any reason; provided, however, that if and to the extent
required to ensure the Plan’s qualification under Code Section 162(m), any such
amendment shall be subject to stockholder approval.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------


 
